EXHIBIT 10.61

 

[g77031kei001.jpg]

2014 MANAGEMENT INCENTIVE PLAN

(EXECUTIVE)

 

I.                PURPOSE

 

The US Ecology, Inc. 2014 Management Incentive Plan (Executive) (“Plan”)
provides a variable component of compensation for US Ecology, Inc. (“Company”)
executives for achievement of objectives set by the Company’s Board of Directors
(“Board”) during calendar year 2014 (“Plan Year”).  The Plan is designed to
align the interests of executives with those of stockholders and attract,
motivate and retain management critical to the long-term success of the Company.

 

II.           ADMINISTRATION

 

The administrator of the Plan shall be the Board’s Compensation Committee
(“Administrator”).  The Administrator, or its designee, shall have full power,
discretion and authority to, among other things, interpret the Plan, verify all
amounts paid under the Plan, and establish rules and procedures for its
administration, as deemed necessary and appropriate.  The Administrator may rely
on opinions, reports or statements of the Company’s officers, public accountants
and other professionals.  The calculation of any amounts to be paid under the
Plan shall be performed by the Company’s Chief Financial Officer and submitted
by the Company’s Chief Executive Officer (“CEO”) to the Administrator for
approval.  Any interpretation of the Plan or act of the Administrator, or its
designee, in administering the Plan, shall be final and binding.

 

No member of the Board shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan.  The Company shall
indemnify, to the fullest extent permitted by law, each member of its Board who
may become liable in any civil action or proceeding with respect to decisions
made relating to the Plan.

 

III.      ELIGIBILITY

 

Eligibility to participate in the Plan is limited to designated executives of
the Company (each a “Participant”) as approved by the Administrator or the Board
and shall be evidenced by a letter from the CEO (“Participant Letter”).

 

To be eligible to receive an award under the Plan, a Participant must have been
employed by the Company (i) on a full-time basis during the Plan Year and
(ii) on the date of any payment under the Plan, except as otherwise provided for
in this Plan or when such requirement is waived by the Administrator.

 

a.              New Hire/Rehire — A Participant whose employment with the
Company began during the Plan Year shall be eligible for an award on a pro-rata
basis, provided the Administrator has approved participation and other
conditions of the Plan are satisfied.  An award will be pro-rated based upon the
number of calendar days the Participant was employed in an eligible position
during the Plan Year.  In the case of rehires, there shall be no credit for
prior service, unless otherwise approved in writing by the Administrator.

 

b.              Leave of Absence — A Participant who is absent from full-time
employment with the Company for more than thirteen (13) consecutive weeks of the
Plan Year shall not be eligible for payment under the Plan, unless the
Administrator approves participation in writing.

 

c.               Promotion — If a Participant is promoted to an eligible
position or from one eligible position to another eligible position (with a
higher award potential) during the Plan Year, a pro-rated award will be
calculated by factoring the number of calendar days in each eligible position
and considering the Target Incentive, Plan Objectives, metrics and weights
applicable during the Participant’s tenure in each position.

 

d.              Demotion — If a Participant is demoted from an eligible position
during the Plan Year, such Participant shall be deemed ineligible for receipt of
any payments under the Plan, unless otherwise approved in writing by the
Administrator.

 

e.               Removal from Plan — A Participant may be removed from the Plan
or an award adjusted, including elimination of any right to an award under the
Plan, for insubordination, misconduct, malfeasance, or any formal disciplinary
action taken by the Company during the Plan Year or prior to payment.

 

--------------------------------------------------------------------------------


 

f.                Termination Without Cause by Company/With Good Reason by
Participant — In the event a Participant is terminated without cause by the
Company or for good reason by the Participant, as defined in the Participant’s
employment agreement, any amount that would have been due the Participant absent
his/her termination shall be paid on a pro-rata basis based on the number of
calendar days the Participant was employed during the Plan Year.  Payment shall
be made according to the terms of the Plan and the requirement that the
Participant be an employee on that date of payment shall be waived.

 

IV.       INCENTIVE AWARD

 

The Board shall establish the objectives (each a “Plan Objective”) that must be
achieved for a Participant to receive payment of all or a portion of his/her
target incentive amount, which amount is the product of the Participant’s annual
salary and an established percentage (“Target Incentive”), also established by
the Board.

 

Payments under the Plan, if any, shall be made to a Participant upon
certification by the CEO that such payments are authorized by the Administrator
and all applicable criteria have been satisfied.  Payments shall be made as soon
as practicable after approval and availability of the Company’s final audited
Plan Year financial statements, but in any event will be made by March 15, 2015.

 

V.            PLAN OBJECTIVES

 

Plan Objectives fall into one of four categories:  a) Financial (50% of Target
Incentive), b) Discretionary (30% of Target Incentive), c) Health and Safety
(10% of Target Incentive), and d) Compliance (10% of Target Incentive).  Plan
Objectives are independent and mutually exclusive from each other, so that the
applicable percentage of the Target Incentive may be earned if one Plan
Objective is met, even if the threshold performance is not met for another Plan
Objective.

 

a.              Financial — The Financial Plan Objective is based on the Plan
Year’s actual consolidated operating income before Plan expenses. The target
amount is set and approved by the Board (“Operating Income Target”). 
Achievement will be determined by comparing the Plan Year’s actual financial
results (based on audited financial information) to the Operating Income
Target.  Achievement of the Operating Income Target will be weighted at 50% of a
Participant’s Target Incentive.

 

The Administrator, in its sole discretion, may include or exclude certain
non-recurring or special transactions from calculated operating income for
purposes of determining the amount of an award under the Plan.

 

The portion of a Participant’s Target Incentive he or she may receive based on
operating income results (“Finance Target Incentive”) is scalable. For every
percentage point achievement over 89% of the Operating Income Target, up to and
including 100% (rounded to the nearest percentage), a Participant shall earn
9.09% of the respective Finance Target Incentive.  Upon 100% achievement of the
Operating Income Target, 100% of the respective Finance Target Incentive shall
be available to a Participant.

 

If the Operating Income Target is exceeded, a Participant shall be eligible for
an additional amount, calculated by multiplying the Participant’s annual salary
by 4.5% (“Excess Percentage”) for every 1%, or fraction thereof, over the
Operating Income Target and the resulting product by the respective Operating
Income Target weight (“Additional Finance Incentive”). The Additional Finance
Incentive is capped at one times the Participant’s Target Incentive.

 

By way of example only, a Participant with an annual base salary of $200,000 who
has a Target Incentive of 40% would receive the following amounts based on
various levels of achievement.

 

EXAMPLE

 

OPERATING INCOME TARGET

(WEIGHTED 50% OF TARGET INCENTIVE)

 

Achievement

 

% of
Award

 

Cumulative

 

Payout

 

Achievement

 

% of
Award

 

Cumulative

 

Payout

 

89

%

0

%

0

%

$

0

 

95

%

9.09

%

54.54

%

$

21,816

 

90

%

9.09

%

9.09

%

$

3,636

 

96

%

9.09

%

63.63

%

$

25,452

 

91

%

9.09

%

18.18

%

$

7,272

 

97

%

9.09

%

72.72

%

$

29,088

 

92

%

9.09

%

27.27

%

$

10,908

 

98

%

9.09

%

81.81

%

$

32,724

 

93

%

9.09

%

36.36

%

$

14,544

 

99

%

9.09

%

90.90

%

$

36,360

 

94

%

9.09

%

45.45

%

$

18,180

 

100

%

9.10

%

100.00

%

$

40,000

 

 

--------------------------------------------------------------------------------


 

Assuming 95% achievement of the Operating Income Target, the Participant in this
example would be entitled to $21,816, calculated as follows:

 

 

 

OPERATING
INCOME
TARGET

 

Annual Salary

 

$

200,000

 

Target Incentive

 

X 40

%

Target Incentive Award

 

$

80,000

 

Financial Objective Weight

 

X 50

%

Weighted Target Incentive Award

 

$

40,000

 

Cumulative Award Percent Earned

 

X 54.54

%

Earned Award

 

$

21,816

 

 

Assuming instead a 105% achievement of the Operating Income Target, the
Participant would be entitled to $62,500, calculated as follows:

 

 

 

OPERATING
INCOME
TARGET

 

Annual Salary

 

$

200,000

 

Target Incentive

 

X 40

%

Target Incentive Award

 

$

80,000

 

Financial Objective Weight

 

X 50

%

Weighted Target Incentive Award

 

$

40,000

 

Cumulative Award Percent Earned

 

X 100

%

Earned Award

 

$

40,000

 

 

 

 

ADDITIONAL
FINANCE
INCENTIVE

 

Annual Salary

 

$

200,000

 

Cumulative Excess Percentage (5 X 4.5%)

 

X 22.5

%

Additional Finance Incentive Award

 

$

45,000

 

Financial Objective Weight

 

X 50

%

Weighted Additional Finance Incentive Award

 

$

22,500

 

 

 

 

 

Finance Target Incentive

 

$

40,000

 

Additional Finance Incentive

 

$

22,500

 

Earned Award

 

$

62,500

 

 

Assuming instead a 145% achievement of the Operating Income Target, the
Participant would be entitled to an Additional Finance Incentive of $80,000 and
a total earned amount of $120,000, calculated as follows:

 

 

 

ADDITIONAL
FINANCE
INCENTIVE

 

Annual Salary

 

$

200,000

 

Cumulative Excess Percentage (45 X 4.5%)

 

X 202.5

%

Additional Finance Incentive Award

 

$

405,000

 

Financial Objective Weight

 

X 50

%

Weighted Additional Finance Incentive Award (Before Cap)

 

$

202,500

 

Additional Finance Incentive Award Cap (.40 x $200,000)

 

$

(80,000

)

Excess Additional Finance Incentive Award Disallowed

 

$

122,500

 

 

 

 

 

Finance Target Incentive

 

$

40,000

 

Additional Finance Incentive

 

$

80,000

 

Earned Award

 

$

120,000

 

 

--------------------------------------------------------------------------------


 

b.              Discretionary - Up to an additional 30% of a Participant’s
Target Incentive shall be awarded, at the sole discretion of the Administrator,
based on team work, achievement of established annual priorities, effective use
of Company resources and other evaluative factors as determined by the
Administrator (“Discretionary Incentive”).  This metric is independent so that a
percentage of the Discretionary Incentive may be earned independent and mutually
exclusive of achievement of any other Plan Objective.

 

c.               Health and Safety - The metrics for this Plan Objective are
identified below and are weighted cumulatively at 10% of a Participant’s Target
Incentive and individually at approximately 3.33%.  Each metric is independent
and mutually exclusive from the other metrics so that a percentage of the Target
Incentive related to Health and Safety may be earned independent of achievement
of any other Health and Safety metric or other Plan Objective.

 

i.          Total Recordable Incident  Rate (“TRIR”) (3.34% Weight) — The Target
Incentive related to TRIR shall be earned if the Company-wide metric, as set and
approved by the Board, is achieved as determined by the CEO and reviewed by the
Administrator.

 

ii.       Days Away Restricted Time (“DART”) (3.33% Weight) — The Target
Incentive related to DART shall be earned if the Company-wide metric, as set and
approved by the Board, is achieved as determined by the CEO and reviewed by the
Administrator.

 

iii.    Lost Time Incident (“LTI”) (3.33% Weight) — The Target Incentive related
to LTI shall be earned if the Company-wide metric, as set and approved by the
Board, is achieved as determined by the CEO and reviewed by the Administrator. .

 

d.              Compliance — The metric for this Plan Objective is the Company’s
avoidance of Notices of Violation or Enforcement with monetary penalties during
the Plan Year and is weighted at 10% of a Participant’s Target Incentive.  The
Target Incentive related to Compliance (“Compliance Target Incentive”) shall be
earned based on a determination by the Administrator, taking into consideration,
among other things, the dollar amount of a monetary penalty paid (or accrued
under generally accepted accounting principles — “GAAP”) in the Plan Year,
severity of the Notices of Violation or Enforcement, regulatory basis for
penalty and respective fact patterns.  This metric is independent so that a
percentage of the Compliance Target Incentive may be earned independent and
mutually exclusive of achievement of any other Plan Objective.

 

The CEO will include in each Participant Letter the applicable Target Incentive,
Plan Objectives, metrics, weights and such other information as may be
determined.

 

VI.       MISCELLANEOUS

 

a.              Interests Not Transferable — Any interest of a Participant under
the Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of descent and
distribution.  Notwithstanding the foregoing, if a Participant dies during the
Plan Year, or after the Plan Year and prior to payment of an award, then a
pro-rata portion of the award to which the Participant would have been eligible
absent death shall be paid to the deceased’s beneficiary, as designated in
writing by such Participant (attached hereto as Exhibit A); provided however,
that if the deceased Participant has not designated a beneficiary then such
amount shall be payable to the deceased Participant’s estate.  Payment shall be
based on the number of calendar days the Participant was employed in an eligible
position during the Plan Year and shall be made at the time other Participants
are paid. The requirement that the Participant be an employee on that date of
payment shall be waived.

 

b.              Withholding Taxes — The Company shall withhold from any amounts
payable under the Plan applicable withholding including, but not limited to,
federal, state, city and local taxes, FICA and Medicare as shall be legally
required.  Additionally, the Company will withhold from any amounts payable
under the Plan the applicable contribution for the Participant’s 401(k) Savings
and Retirement Plan as defined in the US Ecology, Inc. 401(K) Plan description
protected under ERISA.

 

c.               No Right of Employment — Nothing in this Plan will be construed
as creating any contract of employment or conferring upon any Participant any
right to continue in the employ or other service of the Company or limit in any
way the right of Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause.

 

--------------------------------------------------------------------------------


 

d.              No Representations — The Company does not represent or guarantee
that any particular federal or state income, payroll, personal property or other
tax consequence will result from participation in the Plan.

 

e.               Section Headings — The section headings contained herein are
for convenience only and, in the event of any conflict, the text of the Plan,
rather than the section headings, will control.

 

f.                Severability — In the event any provision of the Plan shall be
held to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of the Plan and the Plan shall be construed
and enforced as if such illegal or invalid provisions had never been contained
in the Plan.

 

g.               Invalidity — If any term or provision contained herein is to
any extent invalid or unenforceable, such term or provision shall be reformed so
that it is valid, and such invalidity or unenforceability  shall not affect any
other provision or part hereof.

 

h.              Amendment, Modification or Termination — The Administrator
reserves the right to unilaterally amend, modify or terminate the Plan at any
time as it deems necessary or advisable.

 

i.                  Applicable Law — Except to the extent superseded by the laws
of the United States, the laws of the State of Idaho, without regard to its
conflicts of laws principles, shall govern in all matters relating to the Plan.

 

j.                 Effect on Other Plans — Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.

 

k.              Effective Date — The Plan is effective as of January 1, 2014.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

I hereby designate the following person or persons as Beneficiary to receive any
management incentive payments due under the attached US Ecology, Inc. 2014
Management Incentive Plan (Executive), effective January 1, 2014, in the event
of my death, reserving the full right to revoke or modify this designation, or
any modification thereof, at any time by a further written designation:

 

Primary Beneficiary

 

 

 

 

 

 

 

Name of Individual

Relationship to me

Birth Date (if minor)

 

 

 

Address

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:

 

Contingent Beneficiary

 

 

 

 

 

 

 

Name of Individual

Relationship to me

Birth Date (if minor)

 

 

 

Address

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

This Beneficiary Designation shall not affect any other beneficiary designation
form that I may have on file with US Ecology, Inc. regarding benefits other than
that referred to above.

 

 

 

 

Date

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Signature

 

 

 

--------------------------------------------------------------------------------